Citation Nr: 1759596	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-10 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertension, to include as due to Agent Orange exposure or secondary to service-connected hypothyroidism. 


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to November 1970, with service in the Republic of Vietnam from June 1969 to November 1970.  He was awarded the National Defense Service Medal. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for hypothyroidism and denied service connection for hypertension.

In September 2015, the Board remanded the current issue for further evidentiary development.  

In a February 2016 rating decision, the RO granted service connection for hypothyroidism, assigning a rating of 10 percent effective October 28, 2011.  As the Veteran has not appealed his initial rating assignment or his effective date, the Board finds that this grant of service connection constitutes a full award of the benefit sought on appeal with respect to those issues.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is required before the Veteran's claim is decided.

The Veteran contends that service connection for hypertension is warranted as secondary to hypothyroidism.  He alternatively contends that his hypertension is due to Agent Orange exposure.  

Service personnel records reflect that the Veteran served in the Republic of Vietnam.  Previously, in the January 2013 rating decision, the RO granted service connection for type II diabetes mellitus.  In its grant of service connection for diabetes mellitus, the RO determined that the Veteran served in the Republic of Vietnam and, thus, was presumed to have been exposed to herbicides such as Agent Orange.  Furthermore, the National Academy of Sciences (NAS) opined at 75 Fed. Reg. 81,332 (December 27, 2010) that there is limited or suggestive evidence of an association between exposure to Agent Orange/herbicide agents and hypertension.  

In February 2015, the Board found that a VA examination and opinion was necessary to decide the claim.  The Veteran was afforded a VA hypertension examination in December 2015.  The examiner opined that the Veteran's hypertension is less likely than not secondary to Agent Orange exposure or the Veteran's status post thyroidectomy and compensated surgical hypothyroidism.  He determined that the hypertension was essential or idiopathic in origin.  He explained that the Veteran did not have an elevated baseline level of "chatacolamines" at his vascular neuro-receptors that would have caused or currently cause his treated hypertension.  The examiner did not explain what "chatacolamines" are or how they are related to the Veteran's claim that his hypertension is due to his service-connected hypothyroidism or conceded exposure to Agent Orange.  Based on the foregoing deficiencies, the Board finds that the VA examiner's opinions are inadequate and another opinion is necessary prior to adjudication of the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311(2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Updated VA and private treatment records should also be requested on remand.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names and addresses of any medical provider, VA or private, who has treated him for hypertension.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  Additionally, obtain VA treatment records, if available.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. After completing the above actions and associating any additional records with the claims file, obtain a supplemental VA opinion from an internist pertaining to the etiology of the Veteran's hypertension.  The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated internist.  The internist should opine on the following: 

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension had its onset during, or is otherwise related to, his active service? 

The examiner must specifically consider and discuss the Veteran's conceded exposure to certain herbicide agents, such as Agent Orange, as the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  

Please note that a medical opinion which concludes that a disease is not related to herbicide exposure solely because there is no presumption of service connection is inadequate.  

b. Is it at least as likely as not that the Veteran's hypertension was proximately caused or aggravated by his service-connected hypothyroidism? 

In answering this question, the examiner should specifically explain the significance of "chatacolamines at his vascular neuroreceptors" in determining a causal relationship with hypertension.

The internist should note that this question requires two separate opinions: one for causation and a second for aggravation.  The term "aggravation" means a permanent worsening of the disability beyond its natural progression.  If aggravation is found then, to the extent possible, the internist should attempt to establish a baseline level of severity of the hypertension prior to aggravation by the hypothyroidism.

In providing the requested opinions, the internist should discuss the facts and the medical principles involved and the medical literature submitted by the Veteran and his representative.  The opinions provided should cite to relevant medical literature, including literature not provided by the Veteran, if appropriate.  A rationale for all opinions rendered should be provided.  If a response to any of the aforementioned inquires cannot be provided without resort to speculation, the internist should state as much, and further explain why it is not feasible to provide a medical opinion, to include whether additional information is needed.  References such as "appellant," "patient," or initials may be used to preserve the sense of the opinion.

3. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




